Citation Nr: 0201083	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  00-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss, prior to November 28, 
2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, from November 28, 2000.

3.  Entitlement to an effective date earlier than November 
28, 2000, for a 10 percent evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to November 28, 2000, the veteran's bilateral 
hearing loss was manifested by no worse than an average 45 
puretone decibel loss, with speech recognition of 92 percent 
(Level I hearing loss) in the right ear; and, an average 50 
puretone decibel loss, with speech recognition of 84 percent 
(Level II hearing loss) in the left ear.

3.  Commencing November 28, 2000, the veteran's bilateral 
hearing loss is manifested by an average 49 puretone decibel 
loss, with speech recognition of 80 percent (Level III 
hearing loss) in the right ear; and, an average 54 puretone 
decibel loss, with speech recognition of 80 percent (Level IV 
hearing loss) in the left ear.

4.  It is not factually ascertainable that the veteran was 
entitled to a compensable disability evaluation prior to 
November 28, 2000, for his service-connected bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss, based on an initial rating prior to 
November 28, 2000, have not been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.85, Diagnostic Code 6100, Tables VI and VII 
(2001); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, Tables 
VI and VII (1998).

2.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss commencing November 
28, 2000, have not been met.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.85, Diagnostic Code 6100, Tables VI and VII 
(2001).

3.  The criteria for an effective date earlier than November 
28, 2000, for a 10 percent disability rating for bilateral 
hearing loss have not been met.  38 C.F.R. §§ 5103A, 5107, 
5110 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.102, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he was sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was notified 
of the evidence needed to support his claims in copies of the 
July 1999 and February 2001 rating decisions sent to him and 
in the Statements of the Cases issued in December 1999 and 
February 2001, and the Supplemental Statements of the Cases 
issued in July 2000 and February 2001.  The veteran was 
provided a personal hearing in November 1998.  He was 
afforded VA examinations in March 1999 and November 2000.  
The veteran has submitted private treatment records.  In 
response to the Board's request, a VA medical opinion was 
provided in September 2001 and the veteran was afforded an 
opportunity to respond to the opinion.  The Board finds that 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claims.  Since the veteran has not indicated that there is 
any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

The veteran's service medical records indicate that several 
hearing tests were performed at the time of his January 1967 
entrance examination.  Although the earlier examinations 
showed hearing loss, the fourth and final examination 
indicated normal hearing.  His July 1969 separation 
examination report shows evidence of bilateral hearing loss.  

In August 1969, the veteran initially applied for service 
connection for right ear hearing loss.  January and April 
1970 VA audiology examinations show evidence of hearing loss.  
A May 1970 rating decision denied service connection, finding 
that the veteran had preexisting hearing loss that was not 
aggravated during his active duty service.

The veteran attempted to reopen his claim in June 1998.  A 
July 1999 rating decision awarded him service connection and 
assigned a noncompensable rating for bilateral hearing loss, 
effective June 18, 1998, the date of receipt of the claim.  
The award was based on the veteran's service medical records, 
as well as post-service medical records, including private 
treatment records and a March 1999 VA audiological 
examination.  It was also based on his testimony provided at 
a November 1998 personal hearing.

The veteran submitted reports of audiology examinations 
conducted by private audiology services in September 1987, 
December 1989 and November 1998.  These examination reports 
indicated high frequency hearing loss.  These reports were 
submitted without numerical interpretations.  In August 2001, 
a VA audiologist provided numerical interpretations for the 
audiograms.  Those interpretations are listed below.

The September 1987 test indicates pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
10
50
60
65
46
LEFT
10
10
40
65
80
49

The veteran had speech recognition of 100 percent in both 
ears.

The December 1989 audiogram noted pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
35
40
65
70
53
LEFT
25
25
40
55
90
53

The veteran had speech recognition of 92 percent in both 
ears.

The November 1998 audiogram shows pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
10
60
65
75
53
LEFT
15
15
70
80
80
61

Speech recognition scores were not provided with this 
audiogram.

During his November 1998 personal hearing, the veteran 
testified that his bilateral hearing loss limited his 
activities.

The veteran underwent a VA audiological examination in March 
1999.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
10
55
60
55
45
LEFT
15
10
50
75
65
50

The veteran had right ear speech recognition of 92 percent 
and of 84 percent in his left ear.

The veteran filed a notice of disagreement to the assignment 
of a noncompensable rating and timely perfected his appeal.  

A November 28, 2000, VA audiological examination report 
indicates pure tone thresholds, in decibels, as follows:






HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
15
55
65
60
49
LEFT
25
15
55
75
70
54

The veteran had right ear speech recognition of 80 percent in 
both ears.

A February 2001 rating decision increased the veteran's 
rating for bilateral hearing loss to 10 percent, effective 
November 28, 2000, the date of the VA examination.  The 
veteran subsequently filed a notice of disagreement to the 
effective date assigned and timely perfected his appeal.

In September 2001 the veteran's claims file was reviewed by 
the supervising audiologist at a VA medical facility who was 
asked to convert the results of the private audiometric 
examinations to numerical values to represent the level of 
decibel loss at each of the tested frequencies.  Those 
results have been noted above.  If the results of the private 
examinations varied significantly with the results of the 
March 1999 VA examination results, the audiologist was 
further asked to opine which results were more reliable and 
why. In his report, the VA audiologist stated that 
interpretation of the privately conducted audiograms for 
rating purposes would be a moderate to severe high frequency 
sensorineural hearing loss beginning at 2000 Hz.  The results 
of the VA examination were consistent with those of the 
private evaluations, with the exception of the December 1989 
examination (conducted by a non-licensed audiologist), which 
were inconsistent only at the 500 Hz and 1,000 Hz frequency 
levels bilaterally.  The examiner opined that these 
inconsistencies could have been due to equipment calibration, 
location and/or instructional factors.  The overall degree 
and configuration of the hearing loss remained the same and 
the examiner opined that any decreases in hearing thresholds 
over the years 1969 to 2000 were more likely than not due to 
normal aging factors.  


Analysis

The veteran's claims for a compensable evaluation prior to 
November 28, 2000 and for a rating in excess of 10 percent 
commencing November 28, 2000 are original claims that were 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to these claims, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for the 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's bilateral hearing loss was rated as 
noncompensably (zero percent) disabling prior to November 28, 
2000.  During the pendency of his appeal, VA promulgated new 
regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

After carefully reviewing the regulations in question, the 
Board finds that the changes are not significant to this 
particular veteran's claim and that the amended regulation is 
not more favorable to the veteran than the previous version.  
Therefore, the Board finds that the veteran is not prejudiced 
by the current consideration of his claims.  Bernard, 4 Vet. 
App. at 392-94.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (2001).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric ratings 
are rendered).

Prior to November 28, 2000, the evidence indicates that the 
veteran had three private audiograms and one VA audiological 
examination.  The results of the private examinations have 
been converted into numerical values for application under 
the regulatory provisions.  However, the results of the 
December 1989 audiogram results cannot be utilized because 
these results are inconsistent with his other tests and the 
examination was conducted by a non-licensed specialist.  The 
results of the November 1998 private audiogram, likewise 
cannot be utilized because no values were provided for speech 
recognition, as necessary for determining levels of hearing 
loss in Table VI.  Of the two remaining examinations, the 
March 1999, VA audiogram results show a higher degree of 
bilateral hearing impairment.  At that time the veteran's 
bilateral hearing loss was manifested by an average 45 
puretone decibel loss with speech recognition of 92 percent 
in the right ear, and an average 50 puretone decibel loss 
with speech recognition of 84 percent in the left ear.  
Applying the results of the March 1999 VA audiometric 
examination to Table VI yields a Roman numeral value of I for 
the right ear and II for the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is rated as 0 percent disabling.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss prior to November 28, 2000.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2001); 38 C.F.R. § 4.87, Diagnostic Code 6101 
(1998).

The November 28, 2000, VA audiogram shows the veteran's 
bilateral hearing loss is manifested by an average 49 
puretone decibel loss with speech recognition of 80 percent 
in the right ear, and an average 54 puretone decibel loss 
with speech recognition of 80 percent in the left ear.  
Applying the results of the November 28, 2000, VA audiometric 
examination to Table VI yields a Roman numeral value of III 
for the right ear and IV for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is rated as 10 percent disabling commencing 
November 28, 2000.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for bilateral 
hearing loss commencing November 28, 2000.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2001).

Finally, the evidence does not show that for the periods in 
question, the service-connected bilateral hearing loss 
presented or presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1)(2001).

Earlier Effective Date for Compensable Evaluation

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than November 28, 
2000, for the granting of a 10 percent rating, is not 
warranted.  As discussed in detail above, the medical 
evidence prior to November 28, 2000, does not indicate 
symptomatology so severe as to warrant a 10 percent 
evaluation for bilateral hearing loss. 

As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Since it is not factually 
ascertainable that the veteran's disability had increased 
prior to November 28, 2000, the Board finds that the proper 
effective date is November 28, 2000, for a 10 percent 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than November 28, 2000, for a 10 
percent evaluation for bilateral hearing loss.  38 U.S.C.A. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.


ORDER

A compensable initial evaluation for bilateral hearing loss 
prior to November 28, 2000, is denied.

An initial evaluation in excess of 10 percent for bilateral 
hearing loss commencing November 28, 2000, is denied.

Entitlement to an effective date earlier than November 28, 
2000, for a 10 percent evaluation for bilateral hearing loss 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

